Citation Nr: 0425041	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  Available service personnel records show that he 
served in the U.S. Naval Reserve and was retired in May 1978.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The only issue over which the Board clearly has appellate 
jurisdiction is that set forth on the title page.  However, 
as the appellant filed a timely notice of disagreement with 
the denial of accrued benefits based on claim for entitlement 
to service connection for leukemia, the Board will remand for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).

The appellant testified at a hearing on appeal in February 
2004 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The appellant seeks service connection for the cause of the 
veteran's death.  A death certificate from the state of 
Arkansas indicates that the veteran died in March 1999 as a 
result of cardiogenic shock, due to hemolytic crises, due to 
chronic lymphatic leukemia.

The evidence critical to the appellant's case was received 
subsequent to the most recent supplemental statement of the 
case, which was issued in March 2001.  Included among this 
evidence are results from the Defense Threat Reduction Agency 
(DTRA), dated in November 2002, concerning the estimated 
exposure to radiation the veteran incurred during active 
service.  Moreover, there are two medical expert opinions.  
The first is proffered by the veteran's private treating 
physician, Darrell Over, M.D., dated in May 2001 and states:

With [the veteran's] history of being in 
Japan in World War 2 and exposure to the 
radiation after the atomic bomb I believe 
that it is a strong probability that his 
illness is related to exposure of late 
radiation.

The second was obtained from a VA oncologist, Dr. Mehta, and 
is dated in July 2002.  The oncologist was asked to consider 
Dr. Over's opinion, as well as to review the entire claims 
file.  Dr. Mehta concluded:

There is very good evidence that exposure 
to radiation leads to an increase in 
cancer and in leukemia.

Although some of the studies have 
suggested that chronic lymphocytic 
leukemia may not be increased from 
radiation therapy, the reason for this is 
that there were too few cases of chronic 
lymphocytic leukemia to prove a 
statistical correlation of risk of prior 
exposure and subsequent disease.

Despite lack of epidemiologic proof that 
the incidence of CLL is higher in persons 
exposed to atomic radiation, it is likely 
that atomic radiation does predispose to 
CLL since it predisposes to the 
mechanisms which are pathogenic for 
leukemia development.  These mechanisms 
include altered immunity and development 
of oncogenes which cause subsequent 
leukemia.

There is no way to be sure that [the 
veteran] may have acquired chronic 
lymphocytic leukemia without having had 
exposure to atomic radiation, but there 
is no question that atomic radiation is 
leukemogenic for acute and for chronic 
leukemias and as such it is definitely 
possible that this man's disease was 
initiated at least in part by his 
exposure to atomic radiation (footnotes 
omitted).

The appellant has not waived consideration of this evidence 
by the RO.

In addition, the National Research Council (NRC) released a 
report in May 2003 ("A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency") which 
concluded that the methodology used by the DTRA for 
estimating radiation doses had underestimated upper bound 
doses for external and inhaled exposures.  The affected cases 
involve veterans who were confirmed or assumed participants 
in U.S. atmospheric nuclear testing and in the post-war 
occupation of Hiroshima and Nagasaki.  Thereafter, DTRA 
devised new methods for reconstructing dose estimates.

In the present case, service department records reflect that 
the veteran, a coxswain on board the USS Cecil (ABA 96), was 
part of the landing boat crew.  As such, he participated in 
the landing of the 1st Cavalry Division, 8th Army, the first 
waterborne occupational troops at Yokohama, Tokyo Bay in 
September 1945, in the amphibious assault of Iwo Jima in 
February 1945, and in the landing of reserve combat troops on 
Okinawa in April 1945.  In its November 2002 letter, DTRA 
further confirmed the veteran's presence in the landing party 
that came on shore into Hiroshima in October 1945.  DTRA thus 
confirmed the veteran's status as a radiation exposed veteran 
within the meaning of 38 C.F.R. § 3.309(d)(3)(ii)(B) (2003).  
However, the veteran's exposure has not been evaluated under 
DTRA's new methods of calculation.

Further, the appellant claimed entitlement to accrued 
benefits based on the veteran's claim for entitlement to 
service connection for leukemia, which was pending at the 
time of the veteran's death.  The RO denied this claim in an 
April 2000 rating decision, to which the appellant issued a 
separate notice of disagreement in May 2000.  The RO notified 
the appellant that it did not consider her May 2000 notice of 
disagreement to be specific enough with regard to this issue 
in its May 2000 statement of the case.  Notwithstanding the 
RO's objective, the notice was provided at the end of the 
document, rather than clearly in the notification letter.  
Moreover, the Board finds that this notice of disagreement is 
specific enough as to the issue of accrued benefits.  The 
appellant clearly states:

The veteran did have a claim pending on 
the date of death which would have 
resulted in entitlement to compensation.

A claim was pending and I request 
benefits be paid.

Hence, the Board finds the May 2000 statement is a notice of 
disagreement as to the issue of entitlement to accrued 
benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Second, the appellant testified before a hearing officer at 
the local RO in July 2000 that she wished to withdraw the 
issues of entitlement to burial benefits and nonservice 
connected death pension.  However, in a written statement 
dated in September 2000, she indicated that she wished to 
reinstate them.  In May 2003, the RO requested that the 
appellant fill out a new VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable)."  She submitted the form 
as requested in May 2003.

The Board finds that the RO must clarify what the appellant 
is claiming.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain a revised dose 
assessment from DTRA.  This assessment 
should be prepared under the DTRA's 
revised methodology, which was put into 
effect after May 8, 2003.

2.  After completing the above-mentioned 
development, the case should be referred 
to the Under Secretary for Benefits for 
further consideration in accordance with 
38 C.F.R. § 3.311(c).  The RO shall 
perform all indicated development.

3.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to accrued benefits.  In 
addition, the RO should clarify whether 
the appellant wishes to also pursue the 
issues of entitlement to burial benefits, 
nonservice-connected death pension, 
and/or entitlement to DIC under 
38 U.S.C.A. § 1318.  The appellant should 
be apprised of her right to submit a 
substantive appeal as to the issue of 
entitlement to accrued benefits and to 
have her claim reviewed by the Board.  

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claim for service 
connection for the cause of the veteran's 
death.  If the decision remains in any 
way adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



